DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 and 11/20/2020 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 07/06/2020.  Claims 12-20 have been cancelled by applicant. Claims 1-11 and 21-29 are pending and an action on the merits is as follows.
Response to Arguments
Applicant's arguments filed 11/07/2020 have been fully considered but they are not persuasive. Specifically, the applicant alleges on page 10 of remarks “Importantly, encapsulation member 230 serves the purpose of supporting diffusion plate 250 in Lee”.
The examiner respectfully disagrees with the applicant for the following reasons:
-Nowhere in the Lee reference does it say purpose of the “encapsulation member is to support the diffusion plate. In reference to figures 2, reproduced below, Lee shows the following structure.

    PNG
    media_image1.png
    435
    756
    media_image1.png
    Greyscale


The applicant on page 11 recites “the motivation to incorporate Kyoukane’s lattice-shaped support portion 22 into a backlight is predicated on the display having encapsulant in a non-slab arrangement (as in Kyoukane’s FIG. 2 with space S).
The examiner disagrees with the applicant for the following reasons:
First, the examiner is wondering, what definition of slab is the applicant employing? Is thick encapsulation layer? Is it broad and flat encapsulation layer? Claim 23 and 25 recite “wherein the slab of encapsulant has a planar upper surface”, paragraphs 111 recites “ FIG. 12, encapsulant 52 may have a planar upper surface 74 that extends over the light-emitting diode. The encapsulant 52 (sometimes referred to as a slab of encapsulant in this embodiment)…” Paragraph 119 recites “ FIG. 21, encapsulation 52 has a textured upper surface 94. Textured upper surface 94 may be generally planar (e.g., the encapsulation is formed as a slab), paragraph 128 recites “In this embodiment, the light-emitting diodes are covered by encapsulant with a planar upper surface (e.g., a slab of encapsulant)” paragraph 138 recites “0138] FIG. 37 shows an arrangement similar to that of FIG. 36. However, in FIG. 36 encapsulant 52 is formed across all of the light-emitting diodes in the array (e.g., encapsulant slab); paragraph 156 recites “FIG. 46 also shows how each light-emitting diode is covered by encapsulant with a planar upper surface (e.g., a slab of encapsulant)” The examiner notes that out of 31 times slab is mentioned, planar is mentioned at most 4 time, also used within the same sentence. Since no special definition was given, according to Kyoukane reference can handle a slab with a planar upper surface.  So the examiner is not understanding the allegation of the applicant  has determined that a non-slab arrangement is required as best understood from the disclosure and the plain meaning of slab. The applicant is invited to point to other places in the disclosure where slab may be defined. In light of what is noted above Figure 2 of the Kyoukane is capable of handling an encapsulant having a planar upper surface(I e.. slab of encapsulation.
The applicant further  alleges on page 11 “Applicant notes that it would not be obvious to incorporate both "a slab of encapsulant formed over the plurality of light-emitting diodes," and "a plurality of support structures on the printed circuit board between the plurality of light-emitting diodes" into Ikuta's backlight….The function of Kyoukane's lattice-shaped support portion 22 (supporting an overlying optical member) is duplicative to the function of Lee's encapsulation member 230.”
Again the examiner respectfully disagrees with the applicant for the following reasons:
As stated before and again here, the applicant has made a conclusionary statement which has no basis in the prior art reference of Lee. Looking at Lee can give one of ordinary skills the order to the sheets that Lee has provided for the backlight, how and what support requirements is not covered. For one of ordinary skill in the art would be familiar with the variety of way to support the components of a backlight device. Said another way, there is no evidence which supports the applicant’s conclusions.
The examiner is unclear as to what gave the applicant idea that the diffuser of Lee was needed? What gave the applicant the idea that there was a requirement for using the encapsulation layer of Lee requires that something is with it?  The applicant clearly missed the reflective sheet (240) that is between the diffuser and the encapsulation layer, so the diffuser would not rest on the encapsulation layer but the reflective sheet? So if the encapsulation layer of Lee has the purpose of supporting the diffuser, how should the reflective sheet have to come be reconciled before the diffuser added? So which supports the diffuser the reflector or the encapsulation layer according to the applicant’s reasoning. The rejection as presented by the examiner is believed to be proper. All arguments have been addressed the rejections as introduced in the previous rejection is maintained and a new rejection set forth for added claims follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) and in further view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter)
Regarding claims 1 and 3,  Ikuta discloses (Figures 1-14 and corresponding text) a display (16) comprising: a plurality of pixels (¶23); and a backlight (24) configured to produce backlight illumination for the plurality of pixels, wherein the backlight (24) comprises: a printed circuit board (30) (¶27); a plurality of light-emitting diodes(28) mounted on the printed circuit board (30) (¶27); at least one light spreading layer (20, diffusion plate) formed over the printed circuit board (30)  that spreads light received from the plurality of light-emitting diodes (28);  Ikuta fails to explicitly disclose a slab of encapsulant formed over the plurality of light-emitting diodes  and a plurality of support structures on the printed circuit board between the plurality of light-emitting diodes (claim 1); the support structures are formed from a transparent material (claim3);
Lee discloses (Figures 1 and 2) discloses a backlight unit (200) can include a circuit board (210), a plurality of LED packages (220), an encapsulation member  (230), a reflective pattern sheet (240), a diffusion plate (250), a fluorescent sheet (260), and an optical sheet( 270); the encapsulation member (or encapsulation mold)  (230) can be formed over the plurality of LED packages (220) to cover an entire surface of the circuit board (210) on which the plurality of LED packages (220) are mounted. The encapsulation member (230) can be applied to the circuit board (210) to a thickness greater than that of 
Kyoukane discloses (Figures 1-15 and corresponding text )a backlight unit,   (Figure 2 or Figure 3) a backlight unit (12) that includes a plurality of LEDs (14) planarly arranged at intervals, the optical member (17) disposed to face the plurality of LEDs (14) with a space between them, the lattice-shaped support portion (light-transmissive support portion) (22) having light transmissivity  (transparency) which is disposed so as to be interposed between the adjacent LEDs (14) and is supported by being brought into contact with the optical member (17) from the LED (14) side, this abutment against the optical member and the support portion being light transmissive aids in keeping dark portions from being visible thereby suppressing the occurrence of luminance  irregularity (¶55-¶57).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify backlight of Ikuta wherein a slab of encapsulant formed over the plurality of light-emitting diodes in order to protect the LEDs from the outside environment as disclosed by Lee, and to further modify the  backlight of  Ikuta wherein a plurality of support structures on the printed circuit board between the plurality of light-emitting diodes ; the support structures are formed from a transparent material in order to insure the diffuser maintains a planar shape thus not sagging and transparent in order keep dark portions from being visible thereby suppressing the occurrence of luminance  irregularity as disclosed by Kyoukane.
Regarding claims 4 and 5, Ikuta as modified by Lee and Kyoukane  fail to explicitly disclose wherein the transparent material has a first index of refraction, wherein the slab of encapsulant is formed from a material that has a second index of refraction, and wherein the first index of refraction is the same as the second index of refraction (claim 4);  wherein the support structures are formed from a first material that has a first index of refraction, wherein the slab of encapsulant is formed from a 
However one of ordinary skill in the art knows that two materials having matching indices allows for light to sufficiently transmit through with little or no obstructions; Whereas to increase the diffusion of the light , indices between layers are mismatched in order to promote light scattering features  thus improving the light extraction efficiency.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date  to modify the backlight of Ikuta wherein the slab of encapsulant is formed from a material that has a second index of refraction, and wherein the first index of refraction is the same as the second index of refraction ;  wherein the support structures are formed from a first material that has a first index of refraction, wherein the slab of encapsulant is formed from a second material that has a second index of refraction, and wherein the first index of refraction is different than the second index of refraction , since that which is well known in the art requires only routine skill.
Regarding claim 6, Ikuta discloses wherein each light-emitting diode (28) has first and second opposing sides, wherein the first side of each light-emitting diode (28) is attached to the printed circuit board (30), and wherein a reflector layer (26) is formed on the second side of each light-emitting diode (28). 
Regarding claim 23, Lee discloses wherein the slab (230) of encapsulant has a planar upper surface the reasoning in order to provide a structure with potential for optimized light extraction efficiency.
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the backlight of Ikuta wherein  the slab of encapsulant has a planar upper surface the in order to provide a structure with potential for optimized light extraction efficiency as disclosed by Lee.
Claim  2 is under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) and in view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter) and in further view of Hosoki (US2019/0204678 A1).

Hosoki, discloses in several embodiments (Figures 1-33 and corresponding text) a backlight device comprising several optical sheets and several supports that support each of the optimal films Hosoki discloses that when the LEDs are powered on heat is generated in the backlight unit substrate from the LEDs from the light emitted, each support structure is placed such that the supports have thermal expansions which is smaller than the sheets they support thus allowing for other members of a display to expand while preventing a wrinkling or warping the respective film with the support remaining stable and further preventing deterioration of the optical performance of the device (¶81-¶85).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the support structures are formed from a first material having a first coefficient of thermal expansion, wherein the slab of encapsulant is formed from a second material having a second coefficient of thermal expansion, and wherein the first coefficient of thermal expansion is lower than the second coefficient of thermal expansion in order to  prevent a wrinkling or warping  that  leads deterioration of the optical performance of the device by displacement in the horizontal and/or vertical directions as disclosed by Hosoki. 
Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) and in view .
Regarding claims 7 and 10, Ikuta as modified by Lee and Kyoukane discloses the device set forth above (see rejection claim 1). Ikuta discloses the light spreading layer (20, diffusion plate, see rejection claim1) Ikuta as modified by Lee and Kyoukane fails to explicitly disclose wherein the slab of encapsulant has a textured upper surface (claim 7); a patterned layer formed on the slab of encapsulant and below the at least one light spreading layer (claim 10). 
Oh discloses (Figures 1-3 and corresponding text) discloses (figure 1) a pattern (111) having an embossed structure (textured or patterned surface) is formed on the top surface of the thin glass plate (110) (encapsulant) i.e. the surface of the thin glass plate (110) facing the display panel (20) in order to improve the efficiency of the transmitted light (¶42-¶43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the slab of encapsulant has a textured upper surface; a patterned layer formed on the slab of encapsulant and below the at least one light spreading layer in order to improve the overall luminous efficiency light as taught by OH.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter) and in further view of Otsuka et al (US2018/0062049  A1) (Otsuka, hereafter).
 Ikuta as modified by Lee and Kyoukane  discloses the device set forth above (see rejection claim 1). Ikuta discloses the light spreading layer (20, diffusion plate, see rejection claim1). Ikuta as modified by Lee and Kyoukane wherein the backlight further comprises scattering dopants unevenly distributed throughout the encapsulant. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the backlight further comprises scattering dopants unevenly distributed throughout the encapsulant in order to provide a layer having high light scattering characteristics as taught by Otsuka.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) and in view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter) and in further view of Inoue (US20170207422 A1)
Ikuta as modified by Lee and Kyoukane discloses the device set forth above (see rejection claim 1). Ikuta discloses the light spreading layer (20, diffusion plate, see rejection claim1). Ikuta as modified by Lee and Kyoukane fail to explicitly disclose wherein the backlight further comprises scattering dopants evenly distributed throughout the encapsulant. 
Inoue discloses an organic EL light-emitting device (100) through a light-emitting surface (100U). The organic EL light-emitting device (100  )includes a light-emitting surface structure layer (110), a first light-scattering layer (120), a substrate plate layer (130) as a supporting substrate plate, a light-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the backlight further comprises scattering dopants evenly distributed throughout the encapsulant in order to provide enhance the adhesiveness of the layer thus improving the light efficiency of the device as disclosed by Inoue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter) and in further view of  Erchak et al.  (US2005/02127375) (Erchak, hereafter)
Ikuta as modified by Lee and Kyoukane discloses the device set forth above (see rejection claim 1).   Ikuta as modified by Lee and Kyoukane fail to explicitly disclose a layer of a material patterned on the encapsulant, wherein the material reflects at least 20% of light. 
Erchak discloses (Figure 12) a LED in which has an encapsulation layer (144) and disposed on the encapsulation layer is a reflective layer (126); wherein at least about 50% of light generated by the light-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein a layer of a material patterned on the encapsulant, wherein the material reflects at least 20% of light in order to direct light of the light-transmissive side and enhance the intensity of the emitted light as disclosed Erchak.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter) and in further view of Vasylyev (US2017/0254518).
Regarding claims 21-22, Ikuta as modified by Lee and Kyoukane discloses the device set forth above (see rejection claim 1). Ikuta as modified by Lee and Kyoukane fails to excitedly discloses wherein the plurality of support structures are formed in the slab of encapsulant (claim 21); wherein the slab of encapsulant conforms to the plurality of light-emitting diodes and the plurality of support structures (claim 22).
Vasylev in the field of lighting devices, discloses (Figures 20-21), wherein the plurality of support structures (602) are formed in the slab of encapsulant (40); wherein the slab of encapsulant (40) conforms to the plurality of light-emitting diodes (2) and the plurality of support structures (602) (¶177, ¶191) in order to hermetically sealing the plurality of LEDs and the structures within the device (¶45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of Ikuta wherein the plurality of support structures are formed in the slab of encapsulant wherein the slab of encapsulant conforms to the plurality of light-emitting diodes and the structures within the device in order to hermetically sealing the plurality of LEDs and the structures within the device as disclosed by Vasylev.
Claims 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) and in further view of Vasylyev (US2017/0254518).
 Regarding claim 24,  Ikuta discloses (Figures 1-14 and corresponding text) a display (16) comprising: a plurality of pixels (¶23); and a backlight (24) configured to produce backlight illumination for the plurality of pixels, wherein the backlight (24) comprises: a printed circuit board (30) (¶27); a plurality of light-emitting diodes(28) mounted on the printed circuit board (30) (¶27); at least one light spreading layer (20, diffusion plate) formed over the printed circuit board (30)  that spreads light received from the plurality of light-emitting diodes (28);  Ikuta fails to explicitly disclose a slab of encapsulant formed over the plurality of light-emitting diodes  and a plurality of support structures on the printed circuit board between the plurality of light-emitting diodes, wherein the slab of encapsulant conforms to the plurality of support structures.
Lee discloses (Figures 1 and 2) discloses a backlight unit (200) can include a circuit board (210), a plurality of LED packages (220), an encapsulation member  (230), a reflective pattern sheet (240), a diffusion plate (250), a fluorescent sheet (260), and an optical sheet( 270); the encapsulation member (or encapsulation mold)  (230) can be formed over the plurality of LED packages (220) to cover an entire surface of the circuit board (210) on which the plurality of LED packages (220) are mounted. The encapsulation member (230) can be applied to the circuit board (210) to a thickness greater than that of the LED package (220 ) to cover all the LED packages (220) mounted on the circuit board (210) (¶36,¶48)  in order to protect the LEDs packages( circuits) from the outside environment. 
Regarding claim 25, Lee discloses wherein the slab (230) of encapsulant has a planar upper surface the reasoning in order to provide a structure with potential for optimized light extraction efficiency.
	Therefore it would have been obvious to one of ordinary skill before the effective filing date to further modify the backlight of Ikuta wherein  the slab of encapsulant has a planar upper surface the in order to provide a structure with potential for optimized light extraction efficiency as disclosed by Lee.
Regarding claim 28, Ikuta discloses wherein each light-emitting diode (28) has first and second opposing sides, wherein the first side of each light-emitting diode (28) is attached to the printed circuit board (30), and wherein a reflector layer (26) is formed on the second side of each light-emitting diode (28). 
Claim  26 is under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Vasylyev (US2017/0254518) and in further view of Hosoki (US2019/0204678 A1).
Ikuta as modified by Lee and Vasylyev discloses the device set forth above (see rejection claim 1).   Ikuta as modified by Lee and Vasylyev fail to explicitly disclose wherein the support structures are formed from a first material having a first coefficient of thermal expansion, wherein the slab of encapsulant is formed from a second material having a second coefficient of thermal expansion, and wherein the first coefficient of thermal expansion is lower than the second coefficient of thermal expansion.
Hosoki, discloses in several embodiments (Figures 1-33 and corresponding text) a backlight device comprising several optical sheets and several supports that support each of the optimal films Hosoki discloses that when the LEDs are powered on heat is generated in the backlight unit substrate from the LEDs from the light emitted, each support structure is placed such that the supports have thermal expansions which is smaller than the sheets they support thus allowing for other members of a display to expand while preventing a wrinkling or warping the respective film with the support 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the support structures are formed from a first material having a first coefficient of thermal expansion, wherein the slab of encapsulant is formed from a second material having a second coefficient of thermal expansion, and wherein the first coefficient of thermal expansion is lower than the second coefficient of thermal expansion in order to  prevent a wrinkling or warping  that  leads deterioration of the optical performance of the device by displacement in the horizontal and/or vertical directions as disclosed by Hosoki. 
Claim  27 is under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Vasylyev (US2017/0254518) and in further view of Kyoukane et al. (US 2019/0258115 A1) (Kyoukane, hereafter).
Ikuta as modified by Lee and Vasylyev discloses the device set forth above (see rejection claim 1).   Ikuta as modified by Lee and Vasylyev fail to explicitly disclose, wherein the support structures are formed from a transparent material.
Kyoukane discloses (Figures 1-15 and corresponding text )a backlight unit,   (Figure 2 or Figure 3) a backlight unit (12) that includes a plurality of LEDs (14) planarly arranged at intervals, the optical member (17) disposed to face the plurality of LEDs (14) with a space between them, the lattice-shaped support portion (light-transmissive support portion) (22) having light transmissivity  (transparency) which is disposed so as to be interposed between the adjacent LEDs (14) and is supported by being brought into contact with the optical member (17) from the LED (14) side, this abutment against the optical member and the support portion being light transmissive aids in keeping dark portions from being visible thereby suppressing the occurrence of luminance  irregularity (¶55-¶57).
transmits light emitted from the light source thus aiding in increased luminous intensity of the device as disclosed by Kyoukane.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO2012-014600 A1, machine translation) in view of LEE et al. (US2019/0129249 A1) (LEE, hereafter) in view of Vasylyev (US2017/0254518) and in further view of Oh et al (US2017/0299792 A1) (Oh, hereafter).
 Ikuta as modified by Lee and Vasylyev discloses the device set forth above (see rejection claim 1).   Ikuta as modified by Lee and Vasylyev fail to explicitly disclose wherein the slab of encapsulant has a textured upper surface; 
Oh discloses (Figures 1-3 and corresponding text) discloses (figure 1) a pattern (111) having an embossed structure (textured or patterned surface) is formed on the top surface of the thin glass plate (110) (encapsulant) i.e. the surface of the thin glass plate (110) facing the display panel (20) in order to improve the efficiency of the transmitted light (¶42-¶43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the backlight of Ikuta wherein the slab of encapsulant has a textured upper surface; a patterned layer formed on the slab of encapsulant in order to improve the overall luminous efficiency of light as taught by OH.
                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879